Title: To James Madison from James Yard, 18 November 1803
From: Yard, James
To: Madison, James



Dear sir
Philada. Novr. 18. 1803.
I arrived at NYork a few Days Since in bad Health, which prevented my writing to you Sooner. In the present state of the public Affairs it may be useful to you to know that The spanish Government has positively refused to extend the provisions of the last Treaty to the objects which you So justly & So positively insist on. Mr. Pinckneys Dispatches are in the Hands of Mr. Young whom I left at Cadiz waiting for an oppy. to come to this Country. It was a subject of deep Regret to every one who knew the state of our Affairs in Spain that Colonel Monroe did not go there. If my domestic Concerns would admit of it I Should chearfully pay you a Visit in order to give you in Detail any Information I may possess as to our public Affairs. But Mrs. Yard is so much indisposed that I cannot leave her for a Day. If there are any Specific or general points on which you think I can give any useful Information I beg you to ask with Confidence & if you will ask in Confidence I will have no hesitation to Speak without Reserve. I am very respectfully Dear sir Your obliged & hble servt.
James Yard
 

   
   RC (DLC).



   
   For JM’s instructions regarding changes to be made to the Convention of 1802, see JM to Charles Pinckney, 22 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:442–43).


